Exhibit 10.4

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
August 5, 2020, by and between Kismet Acquisition One Corp, a British Virgin
Islands business company with limited liability (the “Company”), and Kismet
Sponsor Limited (the “Purchaser”).

 

WHEREAS, the Company was organized for the purpose of acquiring, engaging in a
share exchange, share reconstruction and amalgamation, contractual control
arrangement with, purchasing all or substantially all of the assets of, or
engaging in any other similar initial business combination with one or more
businesses or entities (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (such registration statement,
as may be amended from time to time, the “Registration Statement”) for its
initial public offering (“IPO”) of 25,000,000 units (or 28,750,000 units in the
aggregate if the underwriters exercise their option to purchase additional units
in full) (the “Public Units”) at a price of $10.00 per Public Unit, each
comprised of one ordinary share of the Company, no par value per share (the
“Ordinary Share(s)”), and one-half of one warrant, where each whole redeemable
warrant is exercisable to purchase one Ordinary Share at an exercise price of
$11.50 per share (the “Warrant(s)”). Only whole Warrants are exercisable. A
holder of Warrants will not be able to exercise any fraction of a Warrant. The
Company shall not issue fractional Warrants other than as part of the Public
Units. If, upon the detachment of the Warrants from the Public Units or
otherwise, a holder of Warrants would be entitled to receive a fractional
Warrant, the Company shall round down to the nearest whole number the number of
Warrants to be issued to such holder;

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and complete a Business Combination; and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
concurrently with the closing of its initial Business Combination (the “Business
Combination Closing”), the Company shall issue and sell, and the Purchaser shall
purchase, on a private placement basis, 2,000,000 units (the “Forward Purchase
Units”) consisting of 2,000,000 Ordinary Shares (the “Forward Purchase Shares”)
and 1,000,000 Warrants (the “Forward Purchase Warrants” and collectively with
the Forward Purchase Units and the Forward Purchase Shares, the “Forward
Purchase Securities”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Sale and Purchase.

 

(a) Forward Purchase Securities.

 

(i) The Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, the Forward Purchase Securities for an aggregate
purchase price of $20,000,000 (the “FPS Purchase Price”).

 

(ii) Each Forward Purchase Warrant will have the same terms as each Warrant sold
as part of the Public Units in the IPO, and will be subject to the terms and
conditions of the Warrant Agreement to be entered into between the Company and
Continental Stock Transfer & Trust Company, as warrant agent, in connection with
the IPO (the “Warrant Agreement”). Each Forward Purchase Warrant will entitle
the holder thereof to purchase one Ordinary Share at a price of $11.50 per
share, subject to adjustment as described in the Warrant Agreement, and only
whole Forward Purchase Warrants will be exercisable. The Forward Purchase
Warrants will become exercisable on the later of 30 days after the Business
Combination Closing and 12 months from the closing of the IPO, and will expire
five years after the Business Combination Closing or earlier upon redemption or
the liquidation of the Company, as described in the Warrant Agreement.

 

  

 



 

(iii) The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice to the Purchaser, at least ten (10) Business
Days before the funding of the FPS Purchase Price to the Escrow Account (defined
below), specifying the anticipated date of the Business Combination Closing and
instructions for wiring the FPS Purchase Price to an account of a third-party
escrow agent (the “Escrow Account”) which shall be the Company’s transfer agent
(the “Escrow Agent”) pursuant to an escrow agreement between the Company and the
Escrow Agent (the “Escrow Agreement”).  At least two (2) Business Days before
the anticipated date of the Business Combination Closing specified in such
notice, the Purchaser shall deliver the FPS Purchase Price in cash via wire
transfer to the account specified in such notice, to be held in escrow pending
the Business Combination Closing.  If the Business Combination Closing does not
occur within thirty (30) days after the Purchaser delivers the FPS Purchase
Price to the Escrow Agent, the Escrow Agreement will provide that the Escrow
Agent shall automatically return to the Purchaser the FPS Purchase
Price, provided that the return of the FPS Purchase Price placed in escrow shall
not terminate the Agreement or otherwise relieve either party of any of its
obligations hereunder.  For the purposes of this Agreement, “Business Day” means
any day, other than a Saturday or a Sunday, that is neither a legal holiday nor
a day on which banking institutions are generally authorized or required by law
or regulation to close in the City of New York, New York.

 

(iv) The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date and concurrently with the Business
Combination Closing.  At the FPS Closing, the Company will issue to the
Purchaser the Forward Purchase Securities, each registered in the name of the
Purchaser, against (and concurrently with) release of the FPS Purchase Price by
the Escrow Agent to the Company.

 

(b) Delivery of Forward Purchase Securities.

 

(i) The Company shall register the Purchaser as the owner of the Forward
Purchase Securities purchased by the Purchaser hereunder in the register of
members of the Company and with the Company’s transfer agent by book entry on or
promptly after (but in no event more than two (2) Business Days after) the date
of the FPS Closing.

 

(ii) Each register and book entry for the Forward Purchase Securities shall
contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(c) Legend Removal.  If the Forward Purchase Securities are eligible to be sold
without restriction under, and without the Company being in compliance with the
current public information requirements of, Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”), then at the Purchaser’s request, the
Company will cause the Company’s transfer agent to remove the legend set forth
in Section 1(b)(ii).  In connection therewith, if required by the Company’s
transfer agent, the Company will promptly cause an opinion of counsel to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent that
authorize and direct the transfer agent to transfer such Forward Purchase
Securities without any such legend; provided, however, that the Company will not
be required to deliver any such opinion, authorization or certificate or
direction if it reasonably believes that removal of the legend could result in
or facilitate transfers of Forward Purchase Securities in violation of
applicable law.

 

(d) Registration Rights.  The Purchaser shall have registration rights with
respect to the Forward Purchase Securities as set forth on Exhibit A (the
“Registration Rights”).

 

 1 

 



 

2. Representations and Warranties of the Purchaser.  The Purchaser represents
and warrants to the Company as follows, as of the date hereof:

 

(a) Organization and Power.  The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its formation and has
all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

(b) Authorization.  The Purchaser has full power and authority to enter into
this Agreement.  This Agreement, when executed and delivered by the Purchaser,
will constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (c) to the extent
the indemnification provisions contained in the Registration Rights may be
limited by applicable federal or state securities laws.

 

(c) Governmental Consents and Filings.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments.  The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

 

(e) Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law.  By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities.  For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or any government or any
department or agency thereof.

 

(f) Disclosure of Information.  The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.

 

(g) Restricted Securities.  The Purchaser understands that the offer and sale of
the Forward Purchase Securities to the Purchaser has not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein.  The Purchaser understands that
the Forward Purchase Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Securities, or any Ordinary Shares into which the Forward
Purchase Securities may be converted into or exercised for, for resale, except
pursuant to the Registration Rights.  The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.  The Purchaser understands that the offering of the Forward Purchase
Securities is not, and is not intended to be, part of the IPO, and that the
Purchaser will not be able to rely on the protection of Section 11 of the
Securities Act with respect to such Forward Purchase Securities.

 

 2 

 



 

(h) No Public Market.  The Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i) High Degree of Risk.  The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

 

(j) Accredited Investor.  The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k) No General Solicitation.  Neither the Purchaser, nor any of its officers,
directors, employees, agents, shareholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(l) Non-Public Information.  The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

 

(m) Adequacy of Financing.  The Purchaser has available to it sufficient funds
to satisfy its obligations under this Agreement.

 

(n) Affiliation of Certain FINRA Members.  The Purchaser is neither a person
associated nor affiliated with Credit Suisse Securities (USA) LLC, BofA
Securities, Inc. or, to its actual knowledge, any other member of the Financial
Industry Regulatory Authority (“FINRA”) that is participating in the IPO.

 

(o) No Other Representations and Warranties; Non-Reliance.  Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty.  Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3. Representations and Warranties of the Company.  The Company represents and
warrants to the Purchaser as follows:

 

(a) Incorporation and Corporate Power.  The Company is a business company with
limited liability company duly incorporated and validly existing and in good
standing under the laws of the British Virgin Islands and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted.  The Company has no subsidiaries.

 

(b) Capitalization.  The Company is authorized to issue an unlimited number of
Ordinary Shares of no par value and preferred shares of no par value, of which,
as of the date hereof:

 

(i) 7,687,500 Ordinary Shares are issued and outstanding and held by Kismet
Sponsor Limited, a business company incorporated in the British Virgin Islands
with limited liability. All of the issued and outstanding Ordinary Shares have
been duly authorized, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.

 

(ii) no preferred shares are issued and outstanding.

 

 3 

 



 

(c) Authorization.  All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the FPS
Closing, and the securities issuable upon conversion or exercise of the Forward
Purchase Securities, has been taken or will be taken prior to the FPS Closing,
as applicable.  All action on the part of the shareholders, directors and
officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the FPS Closing, and the issuance and delivery
of the Forward Purchase Securities and the securities issuable upon conversion
or exercise of the Forward Purchase Securities has been taken or will be taken
prior to the FPS Closing.  This Agreement, when executed and delivered by the
Company, shall constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.

 

(d) Valid Issuance of Securities.

 

(i) The Forward Purchase Securities, when issued, sold and delivered in
accordance with the terms of, and for the consideration set forth in, this
Agreement and the Company’s memorandum and articles of association, as they may
be amended from time to time (the “Charter”), and registered in the register of
members of the Company, and the securities issuable upon conversion or exercise
of the Forward Purchase Securities, when issued in accordance with the terms of
the Forward Purchase Securities and this Agreement, and registered in the
register of members of the Company, will be validly issued, fully paid and
nonassessable and free of all preemptive or similar rights, taxes, liens,
encumbrances and charges with respect to the issue thereof and restrictions on
transfer other than restrictions on transfer specified under this Agreement,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by the Purchaser.  Assuming the accuracy of the representations of
the Purchaser in this Agreement and subject to the filings described
in Section 3(e) below, the Forward Purchase Securities and the securities
issuable upon conversion of the Forward Purchase Securities will be issued in
compliance with all applicable federal and state securities laws.

 

(ii) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person (as defined below),
except for a Disqualification Event as to which Rule 506(d)(2)(ii—iv) or (d)(3),
is applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

(e) Governmental Consents and Filings.  Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws.

 

(f) Compliance with Other Instruments.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Charter or its other governing documents, (ii) of any instrument, judgment,
order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to the Company, in each case
(other than clause (i)) which would have a material adverse effect on the
Company or its ability to consummate the transactions contemplated by this
Agreement.

 

(g) Operations.  As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of the
Forward Purchase Securities and securities in the IPO.

 

 4 

 



 

(h) Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

(i) Compliance with Anti-Money Laundering Laws.  The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all other applicable U.S. and
non-U.S. anti-money laundering laws and regulations, including, but not limited
to, those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA Patriot Act of 2001 and the applicable money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(j) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 

(k) No General Solicitation.  Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

 

(l) No Other Representations and Warranties; Non-Reliance.  Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty.  Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.

  

4. Additional Agreements, Acknowledgements and Waivers of the Purchaser.

 

(a) Trust Account.

 

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the closing of the IPO.  The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Ordinary
Shares held by it.

 

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Ordinary Shares held by it.  In the event the Purchaser has any Claim
against the Company under this Agreement, the Purchaser shall pursue such Claim
solely against the Company and its assets outside the Trust Account and not
against the property or any monies in the Trust Account, except for redemption
and liquidation rights, if any, the Purchaser may have in respect of any
Ordinary Shares held by it.

 

 5 

 



 

(b) No Short Sales.  The Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing.  For purposes of this Section 4, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and all types of direct and indirect stock pledges
(other than pledges in the ordinary course of business as part of prime
brokerage arrangements), forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

(c) Nasdaq Listing. The Company will use commercially reasonable best efforts to
effect and maintain the listing of the Public Units, Ordinary Shares and
Warrants on the Nasdaq Market (or another national securities exchange).

  

5. FPS Closing Conditions.

 

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the FPS Closing under this Agreement shall be subject to the fulfillment, at
or prior to the FPS Closing, of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Purchaser:

 

(i) The Business Combination shall be completed substantially concurrent with,
and immediately following, the purchase of Forward Purchase Securities;

 

(ii) The Company shall have delivered to such Purchaser a certificate evidencing
the Company’s good standing as a British Virgin Islands business company with
limited liability, as of a date within ten (10) Business Days of the FPS
Closing;

 

(iii) The representations and warranties of the Company set forth
in Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and

 

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

 

(b) The obligation of the Company to sell the Forward Purchase Securities at the
FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing, of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Company:

 

(i) The Business Combination shall be completed substantially concurrent with,
and immediately following, the purchase of Forward Purchase Securities;

 

(ii) The representations and warranties of the Purchaser set forth
in Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

 

 6 

 



 

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

 

6. Termination.  This Agreement may be terminated at any time prior to the FPS
Closing:

 

(a) by mutual written consent of the Company and the Purchaser; or

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to twenty-four months from the
date of this Agreement; or

 

(ii) if the Business Combination is not completed within 24 months from the
closing of the IPO, or such later date as may be approved by the Company’s
shareholders.

 

In the event of any termination of this Agreement pursuant to this Section 6,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 6 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

7. General Provisions.

 

(a) Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt.  All communications
sent to the Company shall be sent to:

 

Kismet Acquisition One Corp

9 Building B, Lesnaya Street

Moscow, Russia 125196
Attn: Ivan Tavrin, Chief Executive Officer

Email:  tioffice@kismetcg.com

 

with a copy to the Company’s counsel at:

 

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000

McLean, VA 22102

Attn: Alan A. Annex, Esq. and Jason T. Simon, Esq.
Email: annexa@gtlaw.com and simonj@gtlaw.com

 

 7 

 



 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 7(a).

 

(b) No Finder’s Fees.  Other than fees payable to Credit Suisse Securities (USA)
LLC or BofA Securities, Inc., which shall be the responsibility of the Company,
each party represents that it neither is nor will be obligated for any finder’s
fee or commission in connection with this transaction.  The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, employees or
representatives is responsible.

 

(c) Survival of Representations and Warranties.  All of the representations and
warranties contained herein shall survive the FPS Closing.

 

(d) Entire Agreement.  This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e) Successors.  All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

(f) Assignments.  Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties
except that the Purchaser may assign its rights, interests, or obligations
hereunder to any of its affiliates, provided, however, that no such assignment
or delegation shall relieve the Purchaser of its obligations hereunder and the
Company shall be entitled to pursue all rights and remedies against the
Purchaser subject to the terms and conditions hereof.

 

(g) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h) Headings.  The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i) Governing Law.  This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to, the laws of the State of New York, without giving
effect to its choice of laws principles.

 

(j) Jurisdiction.  The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

 8 

 



 

(k) Waiver of Jury Trial.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l) Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.

 

(m) Severability.  The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n) Expenses.  Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.  The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all of The Depository Trust Company’s fees
associated with the issuance of the Forward Purchase Securities and the
securities issuable upon conversion or exercise of the Forward Purchase
Securities.

 

(o) Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

 

(p) Waiver.  No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q) Confidentiality.  Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 

(r) Specific Performance.  The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

  PURCHASER:         KISMET SPONSOR LIMITED         By: /s/ Natalia Markelova  
  Name: Natalia Markelova     Title: Director         COMPANY:       KISMET
ACQUISITION ONE CORP         By: /s/ Ivan Tavrin     Name: Ivan Tavrin    
Title: Chairman and Chief Executive Officer

 

[Signature Page to Forward Purchase Agreement]

 

 10 

 

EXHIBIT A

 

Registration Rights



 

1. Within thirty (30) days after the Business Combination Closing, the Company
shall use commercially reasonable efforts (i) to file a registration statement
on Form S-1, to the extent the Company is required to use such form, for a
secondary offering (including any successor registration statement covering the
resale of the Registrable Securities a “Resale Shelf”) of (x) the Ordinary
Shares and Warrants (and underlying Ordinary Shares) comprising the Forward
Purchase Securities, (y) any other Ordinary Shares that may be acquired by the
Purchaser after the date of this Agreement, including any time after the
Business Combination Closing and (z) any other equity security of the Company
issued or issuable with respect to the securities referred to in clauses (x) and
(y) by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or reorganization
(collectively, the “Registrable Securities”) pursuant to Rule 415 under the
Securities Act; provided that if Form S-3 is available for such a registration,
the Company shall register the resale of the Registrable Securities on Form S-3
as soon as such form is available and such Form S-3 shall also be deemed to be a
Resale Shelf, (ii) to cause the Resale Shelf to be declared effective under the
Securities Act promptly (and in any event within sixty (60) days) thereafter and
(iii) to maintain the effectiveness of such Resale Shelf with respect to the
Purchaser’s Registrable Securities until the earliest of (A) the date on which
the Purchaser or its assignee ceases to hold Registrable Securities covered by
such Resale Shelf, (B) the date all of the Purchaser’s Registrable Securities
covered by the Resale Shelf can be sold publicly without restriction or
limitation (including without volume or manner of sale restrictions) under Rule
144 under the Securities Act.

 

2. In the event the Company is prohibited by applicable rule, regulation or
interpretation by the staff (“Staff”) of the SEC from registering all of the
Registrable Securities on the Resale Shelf or the Staff requires that the
Purchaser be specifically identified as an “underwriter” in order to permit such
registration statement to become effective, and such Purchaser does not consent
in writing to being so named as an underwriter in such registration statement,
the number of Registrable Securities to be registered on the Resale Shelf will
be reduced on a pro rata basis among all the holders of Registrable Securities
to be so included, unless otherwise required by the Staff, so that the number of
Registrable Securities to be registered is permitted by Staff and such Purchaser
is not required to be named as an “underwriter”; provided, that any Registrable
Securities not registered due to this paragraph 2 shall thereafter as soon as
allowed by the SEC guidance be registered to the extent the prohibition no
longer is applicable.

 

3. If at any time the Company proposes to file a Registration Statement on its
own behalf, or on behalf of any other Persons who have registration rights
(“Other Holders”), relating to an underwritten offering of shares of common
stock (a “Company Offering”), then the Company will provide the Purchaser with
notice in writing (an “Offer Notice”) at least seven (7) Business Days prior to
such filing, which Offer Notice will offer to include Purchaser’s Registrable
Securities (“Piggyback Securities”) in the Registration Statement. Within five
(5) Business Days (or, in the case of an Offer Notice delivered to the Purchaser
in connection with an Underwritten Shelf Takedown (as described below), within
three (3) Business Days) after receiving the Offer Notice, the Purchaser may
make a written request to the Company to include some or all of the Purchaser’s
Registrable Securities in the Registration Statement. If the underwriter(s) for
any Company Offering advise the Company that marketing factors require a
limitation on the number of securities that may be included in the Company
Offering, the number of securities to be so included shall be allocated as
follows: (i) first, to the Company and the Other Holders, if any; and (ii)
second, to the Purchaser based on the pro rata percentage of Piggyback
Securities held by the Purchaser and requested to be included in the Company
Offering 

 

4. At any time during which the Company has an effective Resale Shelf with
respect to the Purchaser’s Registrable Securities, the Purchaser may make a
written request (which request shall specify the intended method of disposition
thereof) (a “Shelf Takedown Request”) to the Company to effect a sale, of all or
a portion of the Purchaser’s Registrable Securities that are covered by the
Resale Shelf, and the Company shall use commercially reasonable efforts to file
a prospectus supplement for such purpose as soon as reasonably practicable
following receipt of a Shelf Takedown Request. The Purchaser may request that
any such sale be conducted as an underwritten public offering (an “Underwritten
Shelf Takedown”).

 

 A-1 

 



 

5. The determination of whether any offering of Registrable Securities pursuant
to the Resale Shelf or a Shelf Takedown Prospectus Supplement will be an
underwritten offering shall be made in the sole discretion of the Purchaser,
after consultation with the Company, and the Purchaser shall have the right,
after consultation with the Company, to determine the plan of distribution,
including the price at which the Registrable Securities are to be sold and the
underwriting commissions, discounts and fees. The Purchaser shall select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company).

 

6. In connection with any underwritten offering, the Company shall enter into
such customary agreements and take all such other actions in connection
therewith (including those requested by the Purchaser) in order to facilitate
the disposition of such Registrable Securities as are reasonably necessary or
required, and in such connection enter into a customary underwriting agreement
that provides for customary opinions, comfort letters and officer’s certificates
and other customary deliverables and make management and its own accountants
available for any due diligence sessions and make management reasonably
available for a road show.

 

7. The Company shall pay all fees and expenses incident to the performance of or
compliance with its obligation to prepare, file and maintain the Resale Shelf
(including the fees of its counsel and accountants). The Company shall also pay
all Registration Expenses. For purposes of this paragraph 7, “Registration
Expenses” shall mean the out-of-pocket expenses of a Company Offering or
Underwritten Shelf Takedown, including, without limitation, the following: (i)
all registration and filing fees (including fees with respect to filings
required to be made with FINRA) and any securities exchange on which the
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; and (vi) reasonable fees and expenses of one legal
counsel selected by the holders of a majority of the Registrable Securities, who
will represent all the selling shareholders.

 

8. The Company may suspend the use of a prospectus included in the Resale Shelf
by furnishing to the Purchaser a written notice (“Suspension Notice”) stating
that in the good faith judgment of the Company, it would be either (i)
prohibited by the Company’s insider trading policy (as if the Purchaser were
covered by such policy) or (ii) materially detrimental to the Company and its
stockholders for such prospectus to be used at such time. The Company’s right to
suspend the use of such prospectus under clause (ii) of the preceding sentence
may be exercised for a period of not more than thirty (30) days after the date
of such notice to the Purchaser; provided such period may be extended for an
additional thirty (30) days with the consent of a majority-in-interest of the
holders of Registrable Securities covered by the Resale Shelf, which consent
shall not be unreasonably withheld; provided further, that such right to suspend
the use of a prospectus shall be exercised by the Company not more than once in
any twelve (12) month period. A holder of Registrable Securities shall not
effect any sales of Registrable Securities pursuant to the Resale Shelf at any
time after it has received a Suspension Notice from the Company and prior to
receipt of an End of Suspension Notice (as defined below). The holders may
recommence effecting sales of the Registrable Securities pursuant to the Resale
Shelf following further written notice to such effect (an “End of Suspension
Notice”) from the Company to the holders. The Company shall act in good faith to
permit any suspension period contemplated by this paragraph to be concluded as
promptly as reasonably practicable.

 

9. The Purchaser agrees that, except as required by applicable law, the
Purchaser shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Securities in breach of the terms of this Agreement.

 

 A-2 

 



 

10. The Company shall indemnify and hold harmless the Purchaser, its directors
and officers, partners, members, managers, employees, agents, and
representatives of such Purchaser and each person, if any, who controls the
Purchaser within the meaning of the Securities Act and the Exchange Act and any
agent thereof (collectively, “Indemnified Persons”), to the fullest extent
permitted by applicable law, from and against any losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of preparation
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise,
promptly as incurred, arising out of, based upon or resulting from any untrue
statement or alleged untrue statement of any material fact contained in the
Resale Shelf (or any amendment or supplement thereto), the related prospectus,
or any amendment or supplement thereto, or arise out of, are based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not
misleading; provided, however, that the Company shall not be liable in any such
case or to any Indemnified Person to the extent that any such Loss arises out
of, is based upon or results from an untrue statement or alleged untrue
statement or omission or alleged omission or so made in reliance upon or in
conformity with information furnished by or on behalf of such Indemnified Person
in writing specifically for use in the preparation of the Resale Shelf, the
related prospectus, or any amendment or supplement thereto. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Person, and shall survive the transfer of such
securities by the Purchaser.

 

11. The Company’s obligation under paragraph (1) of this Exhibit A is subject to
the Purchaser’s furnishing to the Company in writing such information as the
Company reasonably requests for use in connection with the Resale Shelf, the
related prospectus, or any amendment or supplement thereto. The Purchaser shall
indemnify the Company, its officers, directors, managers, employees, agents and
representatives, and each person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such
Purchaser expressly for inclusion in such document; provided that the obligation
to indemnify shall be individual, not joint and several, for each Purchaser and
shall be limited to the net amount of proceeds received by such Purchaser from
the sale of Registrable Securities pursuant to the Resale Shelf.

 

12. The Company shall cooperate with the Purchaser, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Purchaser may reasonably request and registered in such names as
the Purchaser may request.

 

13. If requested by the Purchaser, the Company shall as soon as practicable,
subject to any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as the Purchaser reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by the Purchaser holding any Registrable Securities.

 

14. As long as the Purchaser shall own Registrable Securities, the Company, at
all times while it shall be reporting under the Exchange Act, covenants to file
timely (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act, and to promptly
furnish the Purchaser with true and complete copies of all such filings, unless
filed through the SEC’s EDGAR system. The Company further covenants that it
shall take such further action as the Purchaser may reasonably request, all to
the extent required from time to time, to enable the Purchaser to sell the
Ordinary Shares and Warrants held by the Purchaser without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions.
Upon the request of the Purchaser, the Company shall deliver to the Purchaser a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 

15. The rights, duties and obligations of the Purchaser under this Exhibit A may
be assigned or delegated by the Purchaser in conjunction with and to the extent
of any permitted transfer or assignment of Registrable Securities by the
Purchaser to any permitted transferee or assignee.

 

 

A-3



 

